       Case 8:19-cv-01207-PSG-GJS Document 14 Filed 07/18/19 Page 1 of 3 Page ID #:59
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                Central District - Southern Division                          on the following
      G Trademarks or         G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
    8:19-cv-01207 PSG                                                                   Central District - Southern Division
PLAINTIFF                                                                    DEFENDANT
 TECHNICAL LED INTELLECTUAL PROPERTY, LLC                                      ALURATEK, INC.



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 RE41,685                                 9/19/2010                   TECHNICAL LED INTELLECTUAL PROPERTY, LLC

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 see attached




CLERK                                                        (BY)
                                                              BY) DEPUTY CLERK
                                                                       Y CL
                                                                         C LER
                                                                            E K                                         DATE
KIRY K. GRAY                                                                                                                   7/18/2019

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
Case 8:19-cv-01207-PSG-GJS Document 14 Filed 07/18/19 Page 2 of 3 Page ID #:60



  1    BRANDON C. FERNALD (SBN 222429)
  2    brandon@fernaldlawgroup.com
       FERNALD LAW GROUP APC
  3    510 West Sixth Street, Suite 700
  4    Los Angeles, California 90014
       Telephone: 323.410.0320
  5    Facsimile: 323.410.0330
  6    LOUIS M. HEIDELBERGER (Pro Hac Vice To Be Filed)
       Louis.heidelberger@gmail.com
  7    THE LAW OFFICES OF LOUIS M. HEIDELBERGER,
       ESQ. LLC.
  8    1229 Laurel Oak Lane
       York, Pennsylvania 17403
  9    Telephone: 215.284.8910
       Facsimile: 267.388.3996
 10
       Attorneys for Plaintiff
 11    TECHNICAL LED INTELLECTUAL PROPERTY, LLC
 12                         UNITED STATES DISTRICT COURT
 13                        CENTRAL DISTRICT OF CALIFORNIA
 14
 15    TECHNICAL LED                         Case No. 8:19-cv-01207-PSG-GJS
       INTELLECTUAL PROPERTY,
 16    LLC, a Delaware limited liability
       company,
 17
                      Plaintiff,                NOTICE OF VOLUNTARY DISMISSAL
 18                                             WITHOUT PREJDUICE
             v.
 19
       ALURATEK, INC., a California
 20    corporation
 21                   Defendants.
 22
 23         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) and the terms of a
 24   confidential settlement agreement between the parties, Plaintiff Technical LED
 25   Intellectual Property, LLC (“Technical LED”) hereby files this Notice of Voluntary
 26   Dismissal, dismissing its claims against Defendant Aluratek, Inc. (“Aluratek”)
 27   without prejudice.
 28
Case 8:19-cv-01207-PSG-GJS Document 14 Filed 07/18/19 Page 3 of 3 Page ID #:61



  1
            Technical LED filed its Complaint for Patent Infringement (“Complaint”) on
  2
      June 17, 2019. Dkt. No. 1. Aluratek has not yet answered the Complaint, nor filed a
  3
      motion for summary judgment.
  4
            By filing this Notice of Voluntary Dismissal, Technical LED hereby dismisses
  5
      the case against Aluratek under Federal Rule of Civil Procedure 41(a)(1)(A)(i)
  6
      without prejudice, with each party to bear its own attorneys’ fees and costs.
  7
  8
  9    DATED: July 17, 2019                      FERNALD LAW GROUP APC
 10
                                                 By: /s/Brandon C. Fernald
 11                                                   Brandon C. Fernald
 12
                                                 Attorneys for Plaintiff
 13                                              TECHNICAL LED INTELLECTUAL
 14                                              PROPERTY, LLC

 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -2-
